Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-30-2008

Williams v. Kusnairs Bar
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3436




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Williams v. Kusnairs Bar" (2008). 2008 Decisions. Paper 771.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/771


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 07-3436
                                    ________________

                              DONTE ROYES WILLIAMS,
                                                Appellant
                                        v.

   KUSNAIRS BAR & TAVERN; MARK RUSIA, Owners; RANDALL KUSNIAR
                ___________________________________

                     On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                              (D.C. Civ. No. 04-cv-00299)
                         Magistrate Judge: Francis X. Caiazza
                     _______________________________________

                           ORDER AMENDING OPINION
                     _______________________________________

       It appearing that the Clerk made a typographical error in the caption of this appeal,
the not precedential opinion and judgment filed on July 29, 2008 is hereby amended to
delete any reference to Fayette County Community Action Agency in the caption of the
appeal. The correct caption appears above. A copy of this order is transmitted to the
United States District Court for the Western District of Pennsylvania for appropriate
action. This does not change the filing date of the judgment.

                                                        For The Court:

                                                        /s/ Marcia M. Waldron
                                                        Clerk

Dated: July 30, 2008
maw/cc:
Donte Royes Williams
Simon B. John, Esq.
Steven L. Minnich, Esq.